Exhibit SERVICES AGREEMENT THIS AGREEMENT is made effective the 1st day of January, 2009 (the “Agreement”), between Global Green Solutions Inc., a Nevada Corporation (“GGRN”) at 789 West Pender Street, Suite 1010, Vancouver, BC, Canada V6C 1H2 and; Arnold Hughes, (“Hughes”)of 3523 West King Edward Avenue, Vancouver, British Columbia, Canada, V6S 1M4, together, the Parties. RECITALS A. GGRN is a public company engaged in the business of developing and implementing technology internationally for renewable energy projects; B. GGRN requires the services of a Chief Financial Officer; C. Hughes has been providing Chief Financial Officer services to GGRN on a continuous basis since March 15, 2006 and GGRN wishes to have Hughes continue to provide those services; D. The Parties agree that Hughes has the skills and expertise to serve as Chief Financial Officer for GGRN, as successfully demonstrated since March 15, 2006; and E. Hughes has agreed to continue to serve as Chief Financial Officer for GGRN as hereinafter provided. AGREEMENT NOW, THEREFORE, the Parties agree as follows: 1.Services.Hughes agrees to continue to provide the services of Chief Financial Officer of GGRN and report to the Chief Executive Officer of GGRN.Hughes will perform such duties as are assigned to him by GGRN, including those regularly and customarily performed by a Chief Financial Officer including responsibility for all accounting, financial and related administrative activities regarding GGRN, its subsidiaries, and its joint venture companies (collectively, the “Duties”).Hughes will comply with all rules, policies and procedures of GGRN as modified from time to time.Hughes will perform all of his responsibilities in compliance with all applicable laws and will endeavor to ensure that the operations are in compliance with all applicable laws. 1 2.Term of Engagement.The term of engagement of Hughes will be for the three year period commencing the 1st day of January, 2009 and ending the 31st day of December, 2011 ("the Term"), unless sooner terminated in accordance with the terms and conditions of this Agreement.If the term continues after the end of the Term, such term will continue on the terms and conditions set forth in this Agreement, but will be terminable by either party at any time with or without cause or advance notice, unless otherwise mutually agreed. 3.Compensation .For the duration of Hughes’s tenure hereunder, Hughes will be entitled to base compensation at a monthly rate of US $8,000.00, in arrears. 4.Other Benefits. 4.1Certain Benefits.Hughes will be eligible to participate in all corporate benefit programs established by GGRN that are applicable to management personnel such as medical, pension, disability and life insurance plans on a basis commensurate with Hughes’ position and in accordance with GGRN’s policies from time to time, but nothing herein shall require the adoption or maintenance of any such plan. 4.2Vacations, Holidays and Expenses.For the duration of Hughes’ tenure hereunder, Hughes will be provided with such holidays, sick leave and vacation as GGRN makes available to its management level employees generally.GGRN will reimburse Hughes in accordance with company policies and procedures for reasonable expenses necessarily incurred in the performance of duties hereunder against appropriate receipts and vouchers indicating the specific business purpose for each such expenditure. 5. Termination or Discharge by GGRN. 5.1For Cause.GGRN will have the right to immediately terminate Hughes’ services and this Agreement for cause.For the purposes of this Agreement, “Cause” includes: (a) fundamental breach of this Agreement by Hughes; (b) failure to perform assigned job responsibilities that continues unremedied for a period of sixty (60) days after written notice to Hughes by GGRN as to the standard required; (c) any intentional or grossly negligent disclosure of any Confidential Information by Hughes; (d) violation of any local, provincial or federal statute by Hughes, including, without limitation, an act of dishonesty such as embezzlement or theft, whether committed during the course of or in relation to Hughes’ services to GGRN or otherwise; 2 (e) conduct by Hughes that, in the opinion of GGRN, is materially detrimental to the business or financial position of GGRN, including conduct that has the potential to injure the reputation of GGRN if Hughes is retained by GGRN; and (f) any and all omissions, commissions or other conduct which would constitute just cause under the laws of the province of British Columbia. 5.2Without Cause.GGRN may terminate Hughes’ tenure under this Agreement without cause; provided however, that GGRN will pay as severance to Hughes in lieu of notice, an amount equal to six months of Hughes’ Base Rate at the rate in effect on the termination date, plus any unpaid expense claims.Upon termination, Hughes will have rights to any unvested benefits for a further six month period. 6.Termination by Hughes.Hughes may terminate his tenure and services under this Agreement for any reason provided that Hughes gives GGRN at least thirty (30) days notice in writing.GGRN may, at its option, relieve Hughes of all duties and authority after notice of termination has been provided. 7.Confidential Information.Hughes shall not, either during the term of this Agreement or at any time thereafter, without specific consent in writing, disclose or reveal in any manner whatsoever to any other person, firm or corporation, nor will he use, directly or indirectly, for any purpose other than the purposes of GGRN, the private affairs of GGRN or any confidential information which he may acquire during the term of this Agreement with relation to the business and affairs of the directors and shareholders of GGRN, unless Hughes is ordered to do so by a court of competent jurisdiction or unless required by any statutory authority. 8.
